             Case 2:20-cv-01880-GMN-VCF Document 12 Filed 10/27/20 Page 1 of 3




 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     2001 Bryan Street, Suite 1800
 4   Dallas, TX 75201
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR EGS FINANCIAL CARE, INC.
 7
     **Designated Attorney for Personal Service**
 8   Alexander P. Williams, Esq.
     Nevada Bar No.: 14644
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEVADA
12
     Diane St. Clair,                                        Case No. 2:20-cv-1880-GMN-VCF
13

14                             Plaintiff,                    JOINT MOTION AND ORDER
                                                             EXTENDING DEFENDANT EGS
15   v.                                                      FINANCIAL CARE INC.’S TIME TO
                                                             FILE AN ANSWER OR OTHERWISE
16   iEnergizer, Inc; GC Services Limited                    RESPOND TO PLAINTIFF’S
     Partnership; Teleperformance Business Services          COMPLAINT
17   US, LLC; Alorica, Inc.; and DOES 1-5,
18                                                           (FIRST REQUEST)
                                Defendants.
19

20               Plaintiff Diane St. Clair (“Plaintiff”) and EGS Financial Care, Inc. (“EGS”) incorrectly
21   named as Alorica, Inc., by and through their respective counsel, file this Joint Motion Extending
22   Defendant EGS’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23               On October 8, 2020, Plaintiff filed her Complaint. The current deadline for EGS to
24   answer or otherwise respond to Plaintiff’s Complaint is October 30, 2020. EGS’s counsel will
25   need additional time to review the documents and respond to the allegations in Plaintiff’s
26   Complaint. This Joint Motion is made in good faith and not for the purposes of delay.
27

28

                                                                                                      1
     4662568.1
             Case 2:20-cv-01880-GMN-VCF Document 12 Filed 10/27/20 Page 2 of 3




 1               Plaintiff has agreed to extend the deadline in which EGS has to answer or otherwise

 2   respond to Plaintiff’s Complaint up to and including November 13, 2020. This is the first motion

 3   for extension of time for EGS to respond to Plaintiff’s Complaint.

 4

 5   Dated this 26th day of October 2020.
                                                     QUILLING SELANDER LOWNDS
 6                                                   WINSLETT & MOSER, P.C.
 7
                                                     /s/ Jennifer Bergh
 8                                                   JENNIFER BERGH
                                                     Nevada Bar No. 14480
 9                                                   2001 Bryan Street, Suite 1800
                                                     Dallas, TX 75201
10
                                                     (214) 871-2100
11                                                   (214) 871-2111 Fax
                                                     jbergh@qslwm.com
12                                                   Counsel for EGS Financial Care, Inc.
13                                                   PRICE LAW GROUP, APC
14
                                                     /s/ Steven A. Alpert
15                                                   STEVEN A. ALPERT
                                                     Nevada Bar No. 8353
16                                                   5940 S. Rainbow Blvd.
                                                     Las Vegas, NV 89118
17
                                                     (702) 794-2008
18                                                   (866) 401-1457 Fax
                                                     alpert@pricelawgroup.com
19                                                   Counsel for Plaintiff
20

21                                                  ORDER

22               The Joint Motion for Extension of Time for EGS Financial Care, Inc. to file an answer or

23   otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

24
                 Dated this 27th day of October, 2020.
25

26

27                                            UNITED STATES MAGISTRATE JUDGE

28

                                                                                                      2
     4662568.1
             Case 2:20-cv-01880-GMN-VCF Document 12
                                                 10 Filed 10/27/20
                                                          10/26/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2   I hereby certify that on the 26th day of October 2020, I electronically filed JOINT MOTION

 3   AND ORDER EXTENDING DEFENDANT EGS FINANCIAL CARE, INC.’S TIME TO

 4   FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with

 5   the Clerk of the Court using the CM/ECF system which will then send a notification of such to

 6   the following counsel of record:

 7    STEVEN A. ALPERT
      PRICE LAW GROUP, APC
 8
      Nevada Bar No. 8353
 9    5940 S. Rainbow Blvd.
      Las Vegas, NV 89118
10    (702) 794-2008
      (866) 401-1457
11    alpert@pricelawgroup.com
12    Counsel for Plaintiff

13

14                                        /s/ Jennifer Bergh
15                                        JENNIFER BERGH

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                               3
     4662568.1
